DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 04/15/2021 following the non-final rejection of 12/16/2020. Claims 1, 3, were 6-14 are amended; claims 2, 4-5 were cancelled. Claims 1, 3, and 6-14 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/15/2021, with respect to claim objections have been fully considered and are persuasive.  The objections of 12/16/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/15/2021, with respect to claims rejected under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of 12/16/2020 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/15/2021, with respect to claims rejected under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made to the claims.

Claim Objections
Claim 14 is objected to because of the following informalities:  
at least one noise reducing device”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 6-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0209398, herein referenced as Wetzel.
Regarding Claim 1, Wetzel recites a noise reduction device (vortex generator 32 fig. 3) for a wind turbine blade, having a first end (see leading edge 38 fig. 3), a second end (see trailing edge 40 fig. 3), a first local side surface (see top surface of base 36 fig. 3) and a second local side surface (underside of base 36 fig. 3 that is attached to the suction side 20 of blade 16) arranged between the first end and the second end (leading edge 38 and trailing edge 40 fig. 3), wherein the noise reducing device (see 32 fig. 3) is configured for attachment to a side surface (suction side 20 fig. 3) of the wind turbine blade (16 fig. 2), 
the noise reducing device (32 fig. 3) comprising a plurality of airflow modifying elements (see airflow modifying elements 35 adjacent leading edge 38 in fig. 3), a plurality of noise reducing elements (see airflow modifying elements 35 adjacent trailing edge 40 in fig. 3; “the base portion 36 includes one or more edge features 42 formed within at least one of the leading edge 38 or trailing edge 40 and being locally non-parallel with respect to the first direction, i.e. the laminar receptivity line 45 so as to and at least one base part (see base as defined in examiner figure 1), the airflow modify elements (see airflow modifying elements 35 adjacent leading edge 38 fig. 3) extending from a first proximal end (see first proximal end in examiner figure 1) to the first end (see leading edge 38 fig. 3), the noise reducing elements (see airflow modifying elements 35 adjacent trailing edge 40 in fig. 3) extending from an opposite facing second proximal end (see second proximal end in examiner figure 1) to the second end (see trailing edge 38 in fig. 3), and the at least one base part (see base in examiner figure 1) extending from the first proximal end (see 1st proximal end in examiner figure 1) to the second proximal end (see 2nd proximal end in examiner figure 1), 
wherein the airflow modifying element (airflow modifying elements adjacent leading edge 38 fig. 3) and the noise reducing elements (see airflow modifying elements adjacent trailing edge 40 in fig. 3) extend in opposite longitudinal directions from the first end to the second end (see leading edge 38 and trailing edge 40 in fig. 3), the second local side surface of each of the airflow modifying elements (see upstream airflow modifying elements 35 in fig. 3) and the at least one base part (see base in examiner figure 1) forming a continuous flat side surface (shown in examiner figure 1 to make up a continuous bottom surface) and being configured to contact and/or to be directly attached (“the vortex generator(s) 32 may be mounted to the exterior of the rotor blade 16 through the use of, for example, adhesive or suitable mechanical fasteners.” para. 36) to said side surface of the wind turbine blade (see suction side 20 of blade 16 fig. 3). 

Regarding Claim 3, Wetzel recites the noise reducing device according to claim 1, wherein at least the airflow modifying elements or the noise reducing elements are integrally formed with the at least one base part (the airflow modifying elements 35 at both leading edge 38 and trailing edge 40 are shown to be integrally formed with the base in examiner figure 1).  

Regarding Claim 6, Wetzel recites the noise reducing device according to claim 1, wherein each of the airflow modifying elements (see upstream airflow modifying elements 35 in fig. 3) has a first length measured from the first proximal end (see 1st proximal end in examiner figure 1) to the first end (leading edge 38 fig. 3) and each of the noise reducing elements (downstream airflow modifying elements 35 in fig. 3) has a second length measured from the second proximal end (see 2nd proximal end in examiner figure 1) to the second end (trailing edge 40 fig. 3), wherein the first length is equal to or less than the second length (the lengths of the upstream airflow modifying elements 35 and the downstream airflow modifying elements 35 are shown to be more or less equal in fig. 3).  

Regarding Claim 7, Wetzel recites the noise reducing device according to claim 1, wherein each of the airflow modifying elements (see upstream airflow modifying elements 35 in fig. 3) has a first width measured along the first proximal end (see 1st proximal end in examiner figure 1) and each of the noise reducing elements (see downstream airflow modifying elements 35 in fig. 3) has a second width measured along the second proximal end (see 2nd proximal end in examiner figure 1), wherein the first width is equal to or less than the second width (the width of the serrations for the upstream airflow modifying elements 35 and the downstream airflow modifying elements is shown to be the same in fig. 3).  

Regarding Claim 8, Wetzel recites the noise reducing device according to claim 1, wherein each of the airflow modifying elements (see serrations that make up the airflow modifying elements 35 adjacent the leading edge 38 in fig. 3) has a first profile and each of the noise reducing elements (see serrations that make up the airflow modifying elements adjacent the trailing edge 38 fig. 3) has a second profile, wherein the first profile differs from the second profile.
 (“Characteristics, such as a width, length, shape, or orientation” and “each individual edge feature 42 may have individual characteristics as required to achieve optimum noise reduction characteristics. In alternative embodiments, however, various groups of edge features 42 may have similar characteristics” para. 42; this recitation stating that different groups may have similar characteristics (e.g. width length, shape, or orientation), but not the same, also means that these groups would have some differing characteristics to. This section means that the upstream airflow modifying elements 35 can have a different profile from the downstream airflow modifying elements 35).  

Regarding Claim 9, Wetzel recites the noise reducing device according to claim 1, wherein said first local side surface of at least the airflow modifying elements (upstream airflow modifying elements 35 in fig. 3) has a tapered profile in a width direction and/or in a length direction (the serrations of the upstream airflow modifying elements 35 are show to have a tapered profile in a width direction due to their serrated shape).  

Regarding Claim 10, Wetzel recites the noise reducing device according to claim 1, wherein at least the airflow modifying elements (upstream airflow modifying elements 35 are shown to be serrations in fig. 3) are serrations.  

Regarding Claim 11, Wetzel recites the noise reducing device according to claim 10, wherein the noise reducing elements (downstream airflow modifying elements 35 in fig. 3 are shown to be serrations) are serrations.  

Regarding Claim 12, Wetzel recites a wind turbine blade (16 fig. 2) for a wind turbine (10 fig. 1), extending in a longitudinal direction from a blade root (28 fig. 2) to a tip end (30 fig. 2) and further in a chordwise direction from a leading edge (24 fig. 2) to a trailing edge (26 fig. 2), the wind turbine blade (16 fig. 2) comprising a first side surface defining a pressure side (pressure side surface 22 fig. 2) and a second side surface defining a suction side (suction side surface 20 fig. 2), wherein at least one noise reducing device (see plurality of 32 in fig. 2) according to claim 1 (see rejection of claim 1 with Wetzel above) is attached to one of said first and second side surfaces (“A plurality of unique vortex generators 32 in accordance with aspects of the invention described in greater detail below are placed at any location on either or both of the flow surfaces 20, 22 of the rotor blade 16” para. 35), wherein the at least one noise reducing device is arranged relative to the trailing edge (as shown in fig. 2 the vortex generators 32 are arranged a relative distance from the trailing edge 26 of the blade 16).

Regarding Claim 13, Wetzel recites the wind turbine blade according to claim 12, wherein at least the airflow modifying elements (see upstream airflow modifying elements 35 in fig. 3) or the at least one base part of the at least one noise reducing device (32 fig. 3) is arranged on said one of the first and second side surfaces and extends towards the leading edge (the airflow modifying elements 35 adjacent the leading edge 38 are shown to be disposed on the suction side 20 of the rotor blade 16 and extend towards the upstream direction, i.e. towards the leading edge 28 of the blade 16 fig. 2).  


    PNG
    media_image1.png
    470
    838
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 3 from Wetzel

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
No prior art was found which anticipated or rendered obvious the invention of claim 14 as currently recited. Particularly the aspect of “wherein the trailing edge of the rotor blade is a truncated trailing edge, wherein the noise reducing device has a local edge surface extend along at least part of the trailing edge surface’ in combination with all previously recited limitations in claims 1, and 12. While it was contemplated that the an upstream section of the noise reducing devices of references such as US 2011/0268558 (see noise reducer 110 in fig. 2 and 3) and US 2014/0072441 (see noise reduction system 40b fig. 8) could be modified with the teaches from Wetzel to have upstream airflow modifying elements, none of these combinations would result in the truncated trailing edge arrangement that is required by claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0078913 – discloses a noise reducing device having upstream serrations and downstream serrations that are separated by a base section, the base .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745